NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY DEAN JACKSON,                            No.    18-17442

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00165-GSA

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Gary S. Austin, Magistrate Judge, Presiding

                             Submitted April 6, 2021**

Before: SILVERMAN, GRABER, and CLIFTON, Circuit Judges.

      Rodney Jackson appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social

Security Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 405(g). We review the district court’s affirmance of the administrative law

judge’s (“ALJ”) decision de novo and will reverse only if the ALJ’s decision is not

supported by substantial evidence or if the ALJ applied the wrong legal standard.

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by regulation

on other grounds. We affirm the district court’s judgment.

      Substantial evidence supports the ALJ’s finding that Jackson’s testimony

regarding his physical symptoms and limitations was “not entirely credible.” The

ALJ performed the required two-step analysis and provided “specific, clear and

convincing reasons” for her finding. Tommasetti v. Astrue, 533 F.3d 1035, 1039

(9th Cir. 2008) (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)).

The ALJ properly relied on contradictions between the medical record, including

an examining doctor’s opinion, and Jackson’s testimony about his back pain and

limitations. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ

also properly considered Jackson’s course of treatment and failure to follow up

with prescribed treatment. See Molina, 674 F.3d at 1113–14 (ALJ may consider

claimant’s failure to seek treatment or to follow a prescribed course of treatment);

Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (subjective pain complaints

properly discredited where claimant received “minimal” and “conservative”

treatment).

      AFFIRMED.


                                          2